PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,782,226
Issue Date: 2017 Oct 10
Application No. 14/084,255
Filing or 371(c) Date: 19 Nov 2013
Attorney Docket No. 0656618-463502 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed September 4, 2020,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS), by way of certificate of correction.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (3).

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Petitioner states, in pertinent part, 

The entire delay in claiming priority to the Applications listed in the table above between the date the claim was due under 37 CFR 1.78(a)(3) and the date of this Petition was unintentional, and was due to the erroneous priority claim in parent application, U.S. Patent Application No. 13/086,275. Now that the priority claim in Application No. 13/086,275 is corrected, the child application, present Application No. 14/084,255, can now be corrected.

The petition under 37 CFR 1.78 filed in Application No. 13/086,275 was first filed April 15, 2019 and was dismissed in a decision mailed August 15, 2019. A renewed petition was filed August 28, 2019 and was granted October 18, 2019, prior to the publication of the Federal Register notice requiring an explanation of an extended delay period. However, in view of the Federal Register notice, an explanation of the entire period of delay is now required in order for the subject petition to be grantable.

Additionally, while it is noted that the decision in the prior application was required to be granted before the subject petition could be granted, it is noted that the decision granting the petition in the parent application was mailed October 18, 2019, but the subject petition was not filed until over ten (10) months later on September 4, 2020. While the petition in Application No. 13/086,275 filed August 28, 2019, states that the delay occurred because of typographical errors in the original ADS, petitioner must explain when it was learned that a petition was needed, and explain any delay between learning that the petition was needed and the filing of the petition to accept the delayed benefit claims. Additionally, petitioner must also provide an explanation as to why the subject petition was not more timely filed after the petition in Application No. 13/086,275 was granted.

Therefore, applicant must provide an adequate explanation of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223.1 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any renewed petition must be accompanied by an adequate explanation of the circumstances surrounding the delay.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3231

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See, generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). (The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due.)
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)